DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 6, “second signals” should read -- secondary signals--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Survey on Intelligent Agents and Multi-Agents for Irrigation Scheduling”, Jimenez et al. (referred hereafter Jimenez et al.).

Referring to claim 1, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract) comprising:
receiving a plurality of secondary signals from a plurality of secondary sensors (e.g., “Fig. 2 shows the basic components of an intelligent agent for irrigation applications, where data about the hydric conditions of the crop is acquired using different kind of sensors. These sensors are installed and grouped into nodes or motes (Fig. 2a), which measure physical variables in plants, soil or the environment (e.g., relative humidity, temperature and radiation).” – page 3, 2nd col., 3rd para; Figure 2);
providing the plurality of secondary signals (pages 6-7, 3.1.2. Data Acquisition Methods for Irrigation Based on Soil Data section) to a neural network comprising a learning model that transforms the plurality of secondary signals into a value of a primary signal (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section; pages 10-11, 3.3. Artificial Intelligence in Agents: Data Interpretation and Attribute-Functions Capabilities section/e.g., “Agent-based approaches and intelligent environmental decision support systems can extract the principal soil–plant-atmosphere relationships for determining the water depletion in the soil, the crop evapotranspiration and the crop stress, using artificial intelligence strategies.” – pages 16-17, 6. Conclusions section; Figure 6);
transmitting the primary signal from the trained learning model to a device having a display (Figures 2 & 6-7; pages 16-17, 6. Conclusions section).
As to claim 2, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein training the learning model further comprises obtaining a measured value of the primary signal from at least one primary sensor (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section), and modifying the learning model based on the measured value of the primary signal (page 8, 3.1.4. Integration of Data Acquisition Systems for Crop Irrigation Management section; pages 10-11, 3.3. Artificial Intelligence in Agents: Data Interpretation and Attribute-Functions Capabilities section; pages 16-17, 6. Conclusions section; Figure 6).
Referring to claim 3, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein the neural network is a recurrent neural network that is used to create the learning model that models a relationship between the plurality of secondary signals and the measured value of the primary signal (page 11, 1st col., last para.; Table 1).
As to claim 4, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein training of the learning model comprises using secondary signals from at least five secondary sensors (Figure 2; pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section; pages 10-11, 3.3. Artificial Intelligence in Agents: Data Interpretation and Attribute-Functions Capabilities section/e.g., “Agent-based approaches and intelligent environmental decision support systems can extract the principal soil–plant-atmosphere relationships for determining the water depletion in the soil, the crop evapotranspiration and the crop stress, using artificial intelligence strategies.” – pages 16-17, 6. Conclusions section; Figure 6).
Referring to claim 5, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein the value of the primary signal (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section) is not a value measured by the plurality of secondary sensors (pages 6-7, 3.1.2. Data Acquisition Methods for Irrigation Based on Soil Data section).
As to claim 6, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein the primary signal replaces one of the plurality of secondary signals (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section).
Referring to claim 7, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract) further comprising:
obtaining at least one historical environmental data value (page 4, 3.1. Sensors in Irrigation Intelligent Agents: 1st para.; page 9, 1st col., last para.; page 11, 1st col., 3rd para.; Figure 6); and
predicting a future value of the primary signal based on the at least one historical environmental data value (pages 16-17, 6. Conclusions section; Figure 6).
As to claim 8, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein the at least one historical environmental data value is weather data (pages 16-17, 6. Conclusions section; Figure 6).
Referring to claim 9, Jimenez et al.  disclose a method of generating a synthetic sensor for providing an agricultural measurement (Abstract), wherein the plurality of secondary sensors is used to measure at least one of soil volumetric moisture, soil tension, soil temperature, air humidity, air temperature, and barometric pressure (pages 6-7, 3.1.2. Data Acquisition Methods for Irrigation Based on Soil Data section), and the primary signal is a value of soil matric potential (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section).
As to claim 10, Jimenez et al.  disclose a system for providing a synthetic sensor or agricultural measurements (Abstract; Figure 2) comprising:
a plurality of secondary sensors configured to output a plurality of secondary signals (e.g., “Fig. 2 shows the basic components of an intelligent agent for irrigation applications, where data about the hydric conditions of the crop is acquired using different kind of sensors. These sensors are installed and grouped into nodes or motes (Fig. 2a), which measure physical variables in plants, soil or the environment (e.g., relative humidity, temperature and radiation).” – page 3, 2nd col., 3rd para; Figure 2);
a neural network comprising a learning model that transforms the plurality of secondary signals into a value of a primary signal (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section; pages 10-11, 3.3. Artificial Intelligence in Agents: Data Interpretation and Attribute-Functions Capabilities section/e.g., “Agent-based approaches and intelligent environmental decision support systems can extract the principal soil–plant-atmosphere relationships for determining the water depletion in the soil, the crop evapotranspiration and the crop stress, using artificial intelligence strategies.” – pages 16-17, 6. Conclusions section; Figure 6); and
at least one device having a display that is configured to output the primary signal that is a transformation of the plurality of second signals from the plurality of secondary sensors from the trained learning model (Figures 2 & 6-7; pages 16-17, 6. Conclusions section).
Referring to claim 11, Jimenez et al.  disclose a system for providing a synthetic sensor or agricultural measurements (Abstract; Figure 2), wherein the value of the primary signal (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section) is not a value measured by the plurality of secondary sensors (pages 6-7, 3.1.2. Data Acquisition Methods for Irrigation Based on Soil Data section).
As to claim 12, Jimenez et al.  disclose a system for providing a synthetic sensor or agricultural measurements (Abstract; Figure 2), wherein the primary signal replaces one of the plurality of secondary signals (pages 7-8, 3.1.3. Data Acquisition Methods for Irrigation Based on the Plant Measurements section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864